UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 SCHEDULE14A PROXY STATEMENT PURSUANT TO SECTION14(a) of THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 NEWPARK RESOURCES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11: Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: April26, 2013 Dear Fellow Stockholder: At the request of the Board of Directors, you are cordially invited to attend the 2013 Annual Meeting of Stockholders of Newpark Resources, Inc., which will be held on Thursday, June6, 2013, at 10:00a.m., Central Daylight Time, at The Marriott Woodlands Waterway Hotel& Convention Center, 1601 Lake Robbins Drive, The Woodlands, Texas 77380. Both your Board of Directors and I hope you will be able to attend. There are five items on this year’s agenda: the election of six directors to the Board of Directors; an advisory vote to approve named executive officer compensation; to consider and act upon a proposal for the approval of the amendment and restatement of the Newpark Resources, Inc. 2006 Equity Incentive Plan; to consider and act upon a proposal for the approval of an amendment to the 2008 Employee Stock Purchase Plan to increase the employee discount from 5% to 15%; and the ratification of the appointment of Deloitte& Touche LLP as our independent registered public accounting firm for the fiscal year 2013. These items are described fully in the Notice of Annual Meeting of Stockholders and the accompanying Proxy Statement. Whether or not you plan to attend the Annual Meeting, it is important that you study carefully the information provided in the Proxy Statement and vote. Please promptly vote your shares by telephone, by the internet or, if the Proxy Statement was mailed to you, by marking, signing, dating and returning the proxy card in the prepaid envelope so that your shares can be voted in accordance with your wishes. Sincerely, PAUL L. HOWES President and Chief Executive Officer NEWPARK RESOURCES, INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 6, 2013 To the Stockholders of Newpark Resources, Inc.: The Annual Meeting of Stockholders of Newpark Resources, Inc., a Delaware corporation (the “Company”), will be held on Thursday, June6, 2013, at 10:00a.m., Central Daylight Time, at The Marriott Woodlands Waterway Hotel& Convention Center, 1601 Lake Robbins Drive, The Woodlands, Texas 77380, for the following purposes: the election of six directors to the Board of Directors; an advisory vote to approve named executive officer compensation; the approval of an amendment and restatement of the Newpark Resources, Inc. 2006 Equity Incentive Plan; the approval of an amendment to the 2008 Employee Stock Purchase Plan to increase the employee discount from 5% to 15%; the ratification of the appointment of Deloitte& Touche LLP as our independent registered public accounting firm for the fiscal year 2013; and to consider and act upon such other business that may properly come before the Annual Meeting or any adjournment or postponement thereof. Only stockholders of record at the close of business on April8, 2013, will be entitled to notice of and to vote at the Annual Meeting and any adjournment or postponement. A list of stockholders entitled to vote at the Annual Meeting will be available at the Annual Meeting and for 10days prior to the Annual Meeting at our executive offices, 2700 Research Forest Drive, Suite100, The Woodlands, Texas 77381. All stockholders are cordially invited to attend the Annual Meeting in person. Whether or not you expect to attend the Annual Meeting, please promptly vote your shares by telephone, by the internet or, if this Proxy Statement was mailed to you, by marking, signing, dating and returning it as soon as possible in the enclosed postage prepaid envelope in order that your vote be cast at the Annual Meeting.The giving of your proxy will not affect your right to vote in person should you later decide to attend the Annual Meeting. If your shares are held in the name of a bank, broker or other holder of record, you will receive instructions from the holder of record for you to follow in order to vote your shares. The Woodlands, Texas Dated: April 26, 2013 BY ORDER OF THE BOARD OF DIRECTORS NEWPARK RESOURCES, INC. Mark J. Airola Senior Vice President, General Counsel, Chief Administrative Officer and Secretary TABLE OF CONTENTS GENERAL INFORMATION 1 RECORD DATE AND OUTSTANDING SHARES 1 NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS 1 VOTING INFORMATION 1 REVOCATION OF PROXIES 2 QUORUM 2 BENEFICIAL OWNERSHIP 2 ELECTION OF DIRECTORS 3 APPROVAL OF OTHER MATTERS 3 SOLICITATION OF PROXIES 3 PROPOSAL NO. 1 ELECTION OF DIRECTORS 3 NOMINEES AND VOTING 3 BUSINESS EXPERIENCE OF DIRECTOR NOMINEES 4 CORPORATE GOVERNANCE 6 GENERAL 6 CORPORATE GOVERNANCE GUIDELINES AND CODE OF ETHICS 6 RELATED PERSON TRANSACTIONS AND PROCEDURE 8 DIRECTOR INDEPENDENCE 8 EXECUTIVE SESSIONS OF NON-MANAGEMENT DIRECTORS 9 BOARD LEADERSHIP AND RISK MANAGEMENT 9 COMMITTEES OF THE BOARD OF DIRECTORS 9 DIRECTOR NOMINATIONS 12 STOCKHOLDER COMMUNICATION WITH BOARD MEMBERS 14 DIRECTOR ATTENDANCE AT ANNUAL MEETING 14 EXECUTIVE OFFICERS 14 OWNERSHIP OF COMMON STOCK 16 CERTAIN BENEFICIAL OWNERS 16 OWNERSHIP OF DIRECTORS AND EXECUTIVE OFFICERS 18 COMPENSATION DISCUSSION AND ANALYSIS 18 INTRODUCTION 18 EXECUTIVE SUMMARY 19 EXECUTIVE COMPENSATION PHILOSOPHY AND OBJECTIVES 20 ALIGNMENT OF PAY AND PERFORMANCE 26 CONSIDERATION OF ADVISORY SAY ON PAY VOTING RESULTS 30 THE PROCESS OF IMPLEMENTING AND MANAGING OUR EXECUTIVE COMPENSATION PROGRAMS 31 ELEMENTS OF EXECUTIVE COMPENSATION 35 NON-EQUITY INCENTIVE PLAN WEIGHTING FOR 2012 39 NON-EQUITY INCENTIVE PLAN WEIGHTING FOR 2013 40 EMPLOYMENT AGREEMENTS FOR NAMED EXECUTIVE OFFICERS 43 TAX AND ACCOUNTING IMPLICATIONS 48 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 49 COMPENSATION COMMITTEE REPORT 49 EXECUTIVE COMPENSATION 50 SUMMARY COMPENSATION TABLE 50 GRANTS OF PLAN-BASED AWARDS IN 2012 51 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END 52 OPTION EXERCISES AND STOCK VESTED 53 RISK ASSESSMENT OF COMPENSATION PROGRAMS 54 EMPLOYMENT AGREEMENTS AND CHANGE IN CONTROL AGREEMENTS 54 POTENTIAL PAYMENTS UPON CHANGE IN CONTROL 54 RETIREMENT, DISABILITY AND DEATH 59 DIRECTOR COMPENSATION 59 COMPENSATION OF DIRECTORS 60 EQUITY COMPENSATION PLAN INFORMATION 60 PROPOSAL NO. 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION 61 PROPOSAL NO. 3 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 2 62 INTRODUCTION 62 SUMMARY OF PROPOSED AMENDMENTS TO THE 2006 PLAN 62 PRINCIPAL FEATURES OF THE AMENDED PLAN 63 NEW PLAN BENEFITS 71 SUMMARY OF FEDERAL INCOME TAX CONSEQUENCES 71 PROPOSAL NO. 4 APPROVAL OF AN AMENDMENT TO THE 2 75 PROPOSAL NO. 5 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 80 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FEES 80 PRE-APPROVAL POLICIES REGARDING AUDIT AND NON-AUDIT FEES 81 AUDIT COMMITTEE REPORT 81 STOCKHOLDER PROPOSALS 82 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 83 DELIVERY OF DOCUMENTS TO STOCKHOLDERS SHARING AN ADDRESS 83 OTHER MATTERS 83 APPENDIX A - AMENDED AND RESTATED 2 A-1 APPENDIX B - 2 B-1 APPENDIX C - AMENDMENT NO. 1 TO 2 C-1 ii NEWPARK RESOURCES, INC. 2700 Research Forest Drive, Suite100 The Woodlands, Texas 77381 PROXY STATEMENT APRIL 26, 2013 GENERAL INFORMATION This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors of Newpark Resources, Inc. for the Annual Meeting of Stockholders (the “Annual Meeting”) to be held at The Marriott Woodlands Waterway Hotel& Convention Center, 1601 Lake Robbins Drive, The Woodlands, Texas 77380 on Thursday, June6, 2013, at 10:00a.m., Central Daylight Time, and any postponements or adjournments of the Annual Meeting. Record Date and Outstanding Shares Only stockholders of record at the close of business on April8, 2013 are entitled to receive notice of and to vote at the Annual Meeting. On that date, we had outstanding 86,148,536 shares of common stock, each of which is entitled to one vote upon each proposal presented at the Annual Meeting. Notice Regarding the Availability of Proxy Materials In accordance with rules adopted by the Securities and Exchange Commission (the “SEC”), we are making this Proxy Statement and related materials available over the internet under the “notice and access” delivery model. The “notice and access” rule removes the requirement for public companies to automatically send their stockholders a printed set of proxy materials and allows them instead to deliver to their stockholders a “Notice Regarding the Availability of Proxy Materials” and to provide access to the documents over the internet. A Notice Regarding the Availability of Proxy Materials was first mailed to all stockholders of record on or about April26, 2013. The notice is not a form for voting, and presents an overview of the more complete proxy materials which contain important information and are available on the internet and by mail. Stockholders are encouraged to access and review the proxy materials before voting. This Proxy Statement, the form of proxy and voting instructions are being made available on or about April26, 2013 at www.proxyvote.com. You may also request a printed copy of this Proxy Statement and the form of proxy by telephone at 1-800-579-1639, via the internet at www.proxyvote.com or by email in accordance with the instructions given in the Notice Regarding the Availability of Proxy Materials. Our Annual Report to Stockholders, including financial statements, for the fiscal year ended December31, 2012, is being made available at the same time and by the same method described above. The Annual Report to Stockholders is not to be considered as part of the proxy solicitation material or as having been incorporated by reference. Any stockholder may request to receive proxy materials in printed form by mail or electronically by email on an ongoing basis by making such request via the internet, email or by telephone. A request to receive proxy materials in printed form or electronically by email will remain in effect until the request is terminated by the stockholder. Voting Information Stockholders of record may vote in person at the Annual Meeting or by proxy. If you do not wish to vote in person or if you will not be attending the Annual Meeting, you may vote by proxy. You may vote by internet or by following the instructions in the Notice Regarding the Availability of Proxy Materials or, if you requested printed copies of the proxy materials, you can vote by internet, by telephone or by delivering your proxy through the mail. We recommend that you vote by proxy even if you plan to attend the Annual Meeting. If your shares are held in the name of a bank, broker or other holder of record, you will receive instructions from the holder of record for you to follow in order to vote your shares. Revocation of Proxies Any stockholder giving a proxy may revoke the proxy before it is voted by notifying our Secretary in writing before or at the Annual Meeting, by providing a proxy bearing a later date to our Corporate Secretary, by voting again via the internet or telephone, or by attending the Annual Meeting and expressing a desire to vote in person. If you are a beneficial owner and wish to change your vote, you must contact the bank, broker or other holder of record that holds your shares prior to the Annual Meeting to assist you with this process. Subject to this revocation, all proxies will be voted as directed by the stockholder on the proxy card.If no choice is specified, proxies will be voted: · “FOR” the election of the directors nominated by the Board of Directors; · “FOR” the approval of the compensation of our named executed officers as disclosed in this proxy statement; · “FOR” the amendment and restatement of the Company’s 2006 Equity Incentive Plan; · “FOR” the amendment to the Company’s 2008 Employee Stock Purchase Plan; and · “FOR” the ratification of the appointment of Deloitte& Touche LLP as our independent registered public accounting firm for the fiscal year 2013. The proxy confers discretionary authority to the persons named in the proxy authorizing those persons to vote, in their discretion, on any other matters properly presented at the Annual Meeting. Management is not currently aware of, nor does it intend to present at the Annual Meeting, any such other matters. Your cooperation in promptly voting your shares via internet or telephone or, if you received this Proxy Statement by mail, by returning the enclosed proxy, will reduce our expenses and enable our management and employees to continue their normal duties for your benefit with minimum interruption for follow-up proxy solicitation. Quorum The presence at the Annual Meeting, either in person or by proxy, of the holders of a majority of the shares of common stock outstanding on the record date is necessary to constitute a quorum for the transaction of business. Abstentions and “broker non-votes” are counted for purposes of determining the presence of a quorum. Beneficial Ownership A “broker non-vote” occurs on an item of business at a meeting of stockholders when shares held by a nominee for a beneficial owner are present or represented at the meeting, but the nominee does not have voting power for that particular item of business and has not received instructions from the beneficial owner. Your nominee does not have authority to vote your shares with respect to the following agenda items unless the nominee has received explicit instructions from you: · election of directors; · the approval of the amendment and restatement of the Company’s 2006 Equity Incentive Plan; · the approval of the amendment to the 2008 Employee Stock Purchase Plan; and 2 · the advisory vote to approve executive compensation at the Annual Meeting. Therefore, if the nominee does not receive voting instructions from you with respect to such items, the nominee will not be able to vote your shares on those items, and, consequently, your shares will be considered a “broker non-vote” with respect to those proposals. However, a nominee who holds your shares in its name is permitted to vote your shares on the ratification of the appointment of Deloitte& Touche LLP as our independent registered public accounting firm even if the nominee does not receive voting instructions from you. Election of Directors A plurality vote is required for the election of directors. The “plurality” standard means the nominees who receive the largest number of “for” votes cast are elected as directors. Thus, the number of shares not voted for the election of a nominee (and the number of “withheld” votes cast with respect to that nominee) will not affect the determination of whether that nominee has received the necessary votes for election. Brokers who have not received voting instructions from the beneficial owner do not have the discretionary authority to vote on the election of directors. Therefore, broker non-votes will not be considered in the vote totals and will have no effect on the election of the directors. However, as described in greater detail in the “Corporate Governance” section of this proxy under the heading “Corporate Governance Guidelines and Code of Ethics,” our Board of Directors has adopted a majority vote policy which applies to the election of directors. Under this policy, in an uncontested election (i.e., an election where the number of nominees is not greater than the number of directors to be elected), any nominee who receives a greater number of “withheld” votes from his election than votes “for” his election is required to tender his resignation to the Chairman of the Board. Consequently, the number of “withheld” votes with respect to a nominee will affect whether or not our majority vote policy will apply to that individual. Approval of Other Matters Each matter submitted to a vote of the stockholders, other than the election of directors, requires the affirmative vote of a majority of the shares having voting power on such matter present or represented at the Annual Meeting. Abstentions will be considered as present at the Annual Meeting and included in the vote totals on these other proposals presented to the stockholders and will have the same legal effect as a vote against a particular proposal. Broker non-votes, if any, will not be considered in the tabulation of votes. In addition to the vote required by our bylaws described above, under the New York Stock Exchange (“NYSE”) rules, approval of the proposed amendment and restatement of the Newpark Resources, Inc. 2006 Equity Incentive Plan requires approval of a majority of votes cast on the proposal, provided that the total votes cast on the proposal represent over 50% in interest of all securities entitled to vote on the proposal.The NYSE takes the position that a broker non-vote is not a “vote cast.” Accordingly, broker non-votes have to be subtracted when determining whether the 50% in interest test has been met. Solicitation of Proxies The cost of preparing, printing and delivering this Proxy Statement, the Notice of Annual Meeting and the form of proxy, as well as the cost of soliciting proxies relating to the Annual Meeting, will be borne by us. In addition to this distribution, officers and other regular employees of ours may solicit proxies personally, electronically or by telephone, but no additional compensation will be paid to these individuals on account of these activities. We will reimburse banks, brokerage houses and other custodians, nominees and fiduciaries for their reasonable expenses in forwarding proxy materials to the beneficial owners of the shares held by them of record. PROPOSALNO.1 ELECTION OF DIRECTORS Nominees and Voting Six directors are to be elected at the Annual Meeting, each to hold office until the next Annual Meeting and until his successor has been elected. The Board of Directors has nominated for election as directors the six persons named below based on the recommendation of the Nominating and Corporate Governance Committee. All nominees are incumbent directors. 3 The Board of Directors recommends that the stockholders vote “FOR” the election of these nominees. Unless directed otherwise, the persons named in the enclosed proxy intend to vote the shares of common stock represented by the proxies in favor of the election of these nominees. All of the Board’s nominees have indicated that they are able and willing to serve as directors. If for any reason one or more of these nominees are unable to serve, the persons named in the enclosed proxy will vote instead for another person or persons that the Board of Directors may recommend, or the number of directors may be reduced. Please note that brokers may not vote your shares on the election of directors in the absence of your specific instructions as to how to vote. We encourage you to provide instructions to your broker regarding the voting of your shares. The following table sets forth certain information as of April8, 2013, with respect to the Board’s nominees: Name of Nominee Age Director Since Jerry W. Box 74 Gary L. Warren 63 Paul L. Howes 57 David C. Anderson 71 James W. McFarland, Ph.D. 67 G. Stephen Finley 62 Business Experience of Director Nominees Jerry W. Box joined our Board of Directors in March 2003. Mr.Box currently serves as our Chairman of the Board. Previously he served as Chairman of our Compensation Committee. Mr.Box retired as President, Chief Operating Officer and director of Oryx Energy Company in 1999, after more than 30years in the oil and gas exploration industry. Since June 2005, Mr.Box has served as a director of Cimarex Energy Co., an independent oil and gas exploration and production company listed on the NYSE, with principal operations in the Mid-Continent, Gulf Coast, Permian Basin and Gulf of Mexico. Mr.Box also serves on the Compensation and Governance Committee of Cimarex. Prior to that, from March 1999 until June 2005, Mr.Box served as a director of Magnum Hunter Resources, Inc., an independent exploration and development company listed on the NYSE. He also served as Chairman of the Board of Magnum Hunter from October 2004 to June 2005. Gary L. Warren joined our Board of Directors in December 2005. Mr.Warren is currently Chairman of the Nominating and Corporate Governance Committee and is also a member of the Audit Committee and Compensation Committee. From October 1999 until his retirement in September 2005, Mr.Warren served as President of the Drilling and Well Services Division and Senior Vice President of Weatherford International Ltd., a provider of mechanical solutions, technology and services for the drilling and production sectors of the oil and gas industry. From June 2006 until September 2008, Mr.Warren served as a director of Horizon North Logistics Inc., a Canadian-based publicly-traded service company which provides a diverse mix of products and services to the oil and gas, mining, forestry and pipeline industries focused primarily on Canada’s northern frontiers and Northwest Territory. Mr.Warren served on Horizon’s Compensation, Audit and Nominating and Corporate Governance Committees until September 2008. Mr.Warren also served as a director on the board of ZCL Composites Inc. from December2007 until May 2008. ZCL is a Canadian-based publicly-traded fiberglass and composite tank manufacturing company serving the oil and gas, petrochemical and water industries in the United States and Canada, as well as several international locations. From May 2009 until June 2011, Mr.Warren served as a director of Trican Well Service Ltd, a Calgary-based, publicly-traded company that provides pressure pumping and related oil field services in Canada, the UnitedStates, Russia and many other international locations. Mr.Warren was a member of Trican’s Compensation Committee and Nominating and Corporate Governance Committee. 4 Paul L. Howes joined our Board of Directors and was appointed as our Chief Executive Officer in March 2006. In June 2006, Mr.Howes was also appointed as our President. Mr.Howes’ career has included experience in the defense industry, chemicals and plastics manufacturing, and the packaging industry. Following the sale of his former company in October 2005 until he joined our Board of Directors in March 2006, Mr.Howes was working privately as an inventor and engaging in consulting and private investing activities. From December 2002 until October 2005, he served as President and Chief Executive Officer of Astaris LLC, a primary chemicals company headquartered in St.Louis, Missouri, with operations in North America, Europe and South America. Prior to this, from 1997 until 2002, he served as Vice President and General Manager, Packaging Division, for Flint Ink Corporation, a global ink company headquartered in Ann Arbor, Michigan with operations in North America, Europe, Asia Pacific and Latin America. David C. Anderson joined our Board of Directors in September 2006. Mr.Anderson is currently Chairman of the Compensation Committee and serves as a member of the Nominating and Corporate Governance Committee and Audit Committee. Since 2003, Mr.Anderson has been the Chief Executive Officer of Anderson Partners, a firm he formed which provides senior-level executive search and related management consulting services to corporations and private equity, venture capital and professional services firms. Prior to this, from 1992 to 2003, he served in various management positions for Heidrick& Struggles, Inc., also an executive search firm, including President and Chief Executive Officer of executive search, and President and Chief Operating Officer for the company as a whole. At Heidrick& Struggles, he participated in the development of the strategy to merge the domestic operations with the international business unit leading to a successful initial public offering. Mr.Anderson also served as a member of the Board of Directors of Heidrick& Struggles from 1996 through 1999, continuing as a director after the public offering through 2002. James W. McFarland,Ph.D. joined our Board of Directors in November 2006. Dr.McFarland currently serves as a member of the Nominating and Corporate Governance Committee, Compensation Committee and Audit Committee. Previously, Dr.McFarland served as Chairman of the Compensation Committee. Dr.McFarland is the Rolanette and Berdon Lawrence Distinguished Chair in Finance and Professor of Finance and Economics in the A. B. Freeman School of Business at Tulane University. Dr.McFarland has continuously served as a member of Tulane’s faculty since joining the university in 1988. He also serves as the Executive Director of the Tulane Energy Institute. Previously, Dr.McFarland was the Dean of the Freeman School from July1, 1988 through June30, 2005. Prior to joining the faculty at Tulane, he was the Dean of the College of Business Administration at the University of Houston. Dr.McFarland also has served on the faculties of Texas A&M University, the University of Louisiana-Lafayette, the University of Rhode Island, and the University of New Mexico. In addition to his academic appointments, he has worked as a researcher for the University of California Los Alamos National Laboratory and the Presidential Commission on the Nation’s Water Resources. From March 1995 until April 2011, Dr.McFarland served on the Board of Directors and the Compensation Committee of Stewart Enterprises, Inc., a publicly-traded company. G.Stephen Finley joined our Board of Directors in June 2007. Mr.Finley currently serves as Chairman of the Audit Committee and as a member of the Compensation Committee and Nominating and Corporate Governance Committee. Mr.Finley served as the Senior Vice President, Finance& Administration and Chief Financial Officer of Baker Hughes Incorporated from April 1999 until his retirement from that company in April 2006. Prior to that, from February 1982 to April 1999, Mr.Finley held various financial and administrative management positions with Baker Hughes. From June 2006 until June 2008, Mr.Finley served as a member of the board of directors of Ocean Rig ASA, which was a Norway-based drilling contractor that was listed on the Oslo, Norway stock exchange. He served on the Nominations and Governance Committee and as Chairman of the Audit Committee of Ocean Rig ASA. Since November 2006, Mr.Finley has served as a member of the board of directors, a member of the Audit Committee and Conflicts Committee and serves as Chairman of the Compensation Committee of Exterran GP, LLC, which is the general partner of Exterran, L.P., a publicly traded limited partnership which provides natural gas compression services and products. From December 2006 until November 2011, Mr.Finley served on the board of directors of a privately held company, Total Safety U.S., Inc., a global provider of integrated safety strategies and solutions for hazardous environments.From April 2012 to the present, Mr. Finley has served on the board of Microseismic, Inc., a privately held oilfield services company that provides monitoring and mapping of hydraulic fracture operations in unconventional oil and gas plays. 5 No family relationships exist among any of our directors or executive officers. Further information regarding the qualifications for each member of the Board of Directors can be found in the “Director Nominations” section of this proxy under the heading Director Qualifications. CORPORATE GOVERNANCE General Under Delaware law, our business and affairs are managed under the direction of the Board of Directors. The Board of Directors establishes broad corporate policies, has responsibility for our overall performance and direction and authorizes various types of transactions but is not involved in the details of day-to-day operations. Members of the Board of Directors keep informed of our business by participating in Board and committee meetings, by reviewing reports and other materials provided to them and through discussions with the Chief Executive Officer and other officers. All members of the Board of Directors, other than our President and Chief Executive Officer, Mr.Howes, satisfy the independence requirements of the NYSE. Each director is elected to a one-year term. Our Board of Directors held eight (8) meetings during 2012. Each director attended at least 75% of the meetings of the Board of Directors held while serving as a member of the Board of Directors and of each committee of which he was a member that was held during the time he was a member. In March 2005, the Board of Directors chose to separate the roles of Chairman of the Board and Chief Executive Officer. In June 2007, the Board of Directors elected Mr.Box as non-executive Chairman of the Board of Directors. The principal responsibilities of the non-executive Chairman of the Board are: · To manage the organization, functioning and affairs of the Board of Directors, in order to enable it to meets its obligations and responsibilities; · To facilitate the functioning of the Board of Directors independently of management and maintain and enhance the governance quality of the Company and the Board; · To interact regularly with the Chief Executive Officer and his staff on major strategy issues, handling of major business issues and opportunities, matters of corporate governance and performance issues, including providing feedback from other Board members and acting as a “sounding board” for the Chief Executive Officer; · Together with the Chair of the Compensation Committee, to conduct a formal evaluation of the Chief Executive Officer’s performance at least annually;and · To lead the Board of Directors in the execution of its responsibilities to the stockholders. Given the substantial overlap of the duties of a non-executive Chairman of the Board and a lead independent director, the Board of Directors determined there is no need at this time to designate a lead independent director. A complete description of the responsibilities of the non-executive Chairman of the Board is set forth in a charter adopted by the Board of Directors, a copy of which is available in the “Governance Documents” section under “Corporate Governance” on our website at www.newpark.com.A description of the powers and duties of the Chairman of the Board also is set forth in our Amended and Restated Bylaws. 6 Corporate Governance Guidelines and Code of Ethics Corporate Governance Guidelines We are committed to adhering to sound principles of corporate governance and have adopted Corporate Governance Guidelines that the Board of Directors believes promote the effective functioning of the Board of Directors, its committees and our company. The Corporate Governance Guidelines conform to the NYSE corporate governance listing standards and SEC rules and address, among other matters, director qualifications, independence and responsibilities, majority vote principles, Board committees, Board access to senior management, the independent accountants and other independent advisors, compensation of directors and assessments of committee performance. The Corporate Governance Guidelines are available in the “Governance Documents” section under “Corporate Governance” on our website at www.newpark.com and are also available, without charge, upon request to our Corporate Secretary at Newpark Resources, Inc., 2700 Research Forest Drive, Suite100, The Woodlands, Texas 77381. Majority Vote Policy Our Corporate Governance Guidelines provide for a majority vote principle in connection with the election of our directors. Under our Corporate Governance Guidelines, in an uncontested election (i.e., an election where the number of nominees is not greater than the number of directors to be elected), any nominee who receives a greater number of votes “withheld” from his election than votes “for” his election must promptly tender his resignation to the Chairman of the Board unless he has previously submitted an irrevocable resignation in accordance with our Corporate Governance Guidelines. The Corporate Governance Guidelines also provide that the Board of Directors may require, in order for any incumbent director to become a nominee for further service on the Board of Directors, that the incumbent director submit to the Board of Directors an irrevocable resignation. The irrevocable resignation will be conditioned upon, and shall not become effective until there has been (i)a failure by that nominee to receive more votes “for” his election than votes “withheld” from his election in any uncontested election of directors and (ii)acceptance of the resignation by the Board of Directors. In the event a director receives a greater number of votes “withheld” from his election than “for” his election, the Nominating and Corporate Governance Committee will make a recommendation to the Board of Directors regarding the action to be taken with respect to the tendered resignation. A director whose resignation is being considered will not participate in any committee or Board of Directors meetings where the consideration is his resignation. The Board of Directors will act on the Nominating and Corporate Governance Committee’s recommendation within 90days following the certification of the stockholder vote, and the Board of Directors will promptly and publicly disclose its decision. Each of the nominees for election to the Board of Directors has submitted an irrevocable resignation in accordance with our Corporate Governance Guidelines. Stock Ownership Guidelines To encourage our non-employee directors to achieve and maintain an appropriate ownership interest in our company, the Board of Directors approved stock ownership guidelines. Section8 of the Corporate Governance Guidelines requires each of our non-employee directors to own shares of our common stock valued at five times his annual cash retainer. Non-employee directors who were serving on our Board of Directors on March7, 2007 had five years from that date to obtain the required level of stock ownership. Non-employee directors elected to the Board of Directors after March7, 2007 have five years from the date of election to reach the required level of stock ownership. In the event of an increase in the annual cash retainer or an increase in the ownership guidelines (such as occurred in 2011, increasing the ownership requirement from three times to five times the annual cash retainer), the non-employee directors will have five years from the effective date of the increase to acquire any additional shares needed to meet the stock ownership guidelines. As of December31, 2012, each of our non-employee directors satisfied the ownership guidelines, as shown in the table below: 7 Stock Ownership Value Required at 5x Annual Cash Retainer Stock Ownership Value at December 31, 2012 (1) David C. Anderson $ $ Jerry W. Box $ $ G. Stephen Finley $ $ James W. McFarland, PhD $ $ Gary L. Warren $ $ Stock ownership value is calculated based on the number of shares owned by the director or members of his or her immediate family residing in the same household and time-based restricted stock held by the director, multiplied by the average closing price of a share of our common stock over the three-months prior to December 31, 2012, as reported by the NYSE. Code of Ethics The Board of Directors also has adopted a Code of Ethics for Senior Officers and Directors that applies to all of our directors, our principal executive officer, principal financial officer, principal accounting officer or controller, and other senior officers. The Code of Ethics contains policies and procedures applicable to our directors and supplements our Corporate Compliance and Business Ethics Manual which is applicable to all of our employees including our principal executive officer, principal financial officer, principal accounting officer and other senior officers. The purposes of the Code of Ethics, among other matters, are to deter wrongdoing and to promote honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships. The Code of Ethics promotes full, fair, accurate, timely and understandable disclosure in reports and other documents that we file with, or submit to, the SEC and in other public communications. The Code of Ethics also requires compliance with applicable governmental laws, rules and regulations including, without limitation, insider trading laws. The Code of Ethics further requires the prompt internal reporting of violations of the Code of Ethics to an appropriate person or persons and accountability for adherence to the Code of Ethics. Any amendments to, or waivers of, the Code of Ethics with respect to our principal executive officer, principal financial officer or principal accounting officer or controller, or persons performing similar functions, will be disclosed in a Current Report on Form8-K, which will be available on our website promptly following the date of the amendment or waiver. Copies of our Code of Ethics for Senior Officers and Directors and our Corporate Compliance and Business Ethics Manual are available in the “Governance Documents” section under “Corporate Governance” on our website at www.newpark.com and are also available in print upon request from our Corporate Secretary. Related Person Transactions and Procedure In 2011, the Board of Directors adopted the Policy Regarding Covered Transactions with Related Persons which requires the approval or ratification by the Audit Committee of any Covered Transaction (as defined in the Policy Regarding Covered Transactions with Related Persons). A Covered Transaction includes, but is not limited to, any financial transaction, arrangement or relationship or any series of similar transactions, arrangements or relationships, including indebtedness and guarantees of indebtedness, in which (a)the aggregate amount involved will or may be expected to exceed $100,000 in any calendar year, (b)we are a participant and (c)any related person has or will have a direct or indirect interest (other than solely as a result of being a director or a less than 10% beneficial owner of another entity). The policy provides that any director, director nominee or executive officer must provide to the Chief Administrative Officer and Chair of the Audit Committee prior notification of all proposed terms of any Covered Transaction (other than related party transactions involving compensation matters and certain ordinary course transactions). The Audit Committee must review the relevant facts and circumstances of the Covered Transaction, including if the terms and conditions of the transaction are generally available to third parties under similar terms or conditions, take into account the level of interest or relationship to the related person and the impact on a director’s independence, and either approve or disapprove the Covered Transaction. If the Audit Committee (or the Chairman of the Audit Committee pursuant to his delegated authority) is unable to provide advance approval of a Covered Transaction, the transaction will be considered at the next regularly scheduled meeting of the Audit Committee. At the next meeting, the Audit Committee will evaluate all options including, but not limited to, ratification, amendment or termination of the Covered Transaction. No director may participate in approval of a Covered Transaction for which he or she is a related party. 8 Director Independence The Board of Directors has determined that Messrs.Anderson, Box, Finley, Warren and Dr.McFarland are “independent directors” as that term is defined in the listing standards of the NYSE. In making these determinations regarding independence, the Board of Directors evaluated commercial, consulting, charitable, familial, and other relationships with each of its directors and entities of which he is an executive officer, partner, member, and/or significant stockholder. As part of this evaluation, the Board of Directors noted that none of the directors received any consulting, advisory, or other compensatory fees from us (other than for services as a director) or is a partner, member, or principal of an entity that provided accounting, consulting, legal, investment banking, financial, or other advisory services to our company, and none of the express disqualifications contained in the NYSE rules apply to any of them. Based on this independence review and evaluation, and on other facts and circumstances the Board of Directors deemed relevant, the Board of Directors, in its business judgment, determined that all of our directors and nominees are independent, with the exception of Mr.Howes who is our President and Chief Executive Officer. Executive Sessions of Non-Management Directors Our Corporate Governance Guidelines require the non-management directors to meet at least twice each year in executive session, without management present. However, management employees may be invited to attend portions of these meetings if deemed appropriate by the non-management directors to provide information necessary for the meetings. Executive sessions were held as part of every regularly scheduled Board meeting in 2012 and were presided over by Mr.Box as our non-executive Chairman of the Board. Interested parties may direct their concerns to the Chairman of the Board or to any other non-management director or directors by following the procedures set forth in the section below entitled “Stockholder Communication with Board Members.” Board Leadership and Risk Management The Board evaluates its leadership structure and role in risk oversight on an ongoing basis. The decision on whether to combine or separate the Chairman and Chief Executive Officer (“CEO”) role is determined on the basis of what the Board considers to be best for our company. Our current Board leadership structure separates the role of Chairman and CEO. The Board believes that part of an effective Board leadership structure is to have either an independent director as the Chairman or to designate a Lead Director. The Nominating and Corporate Governance Committee and the Board currently believe that the separation of the role of CEO and Chairman (who is an independent director) is appropriate because it provides, among other things, sufficient independence between the Board and management, Board member leadership by an independent director, and facilitates our Board’s ability to carry out its roles and responsibilities on behalf of our stockholders. The Board has appointed Mr.Box, an independent director, as the Chairman and therefore does not believe it is necessary to appoint a Lead Director. The independent directors meet regularly in executive sessions at which time only independent directors are present, and the Chairman of the Board chairs those sessions. The Board, as a whole and through its committees, retains responsibility for overseeing our company’s processes for assessing and managing risk, although it is management’s responsibility to manage risk on a day-to-day basis. The Board discharges its responsibility, in part, through regular inquiries from the Chairman of the Board to management, periodic communications from management to the Board of Directors of particular risks and events, and discussions during Board meetings with and without management of general and specific risks to the Company. The Board also delegates the oversight of certain specific risks to Committees of the Board. For example, the Board delegates to the Compensation Committee the assessment of our company’s compensation plans with regard to whether such plans encourage the taking of inappropriate risks and delegates to the Audit Committee oversight of the risk assessment undertaken by management to develop the scope and coverage of reviews conducted by our internal audit function. Further discussion of the risk assessment is contained in the “Executive Compensation” section of this proxy under the heading “Risk Assessment of Compensation Programs.” 9 Committees of the Board of Directors The Board of Directors has established three standing committees. These committees are the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee. All of these committees operate under written charters approved by the Board of Directors. The Chairman of the Board attends all Committee meetings, but does not cast a vote therein. Copies of these charters, which set forth the specific responsibilities of the committees, as well as copies of our Corporate Governance Guidelines, the Code of Ethics for Senior Officers and Directors and the charter of the Chairman of the Board, are available under the “Corporate Governance” section on our website at www.newpark.com. Stockholders also may obtain printed copies of these items, without charge, by contacting us at the following address: Newpark Resources, Inc. 2700 Research Forest Drive, Suite100 The Woodlands, Texas 77381 Attn: Corporate Secretary Audit Committee As of April8, 2013, the members of the Audit Committee were G. Stephen Finley (Chairman), David C. Anderson, James W. McFarland, PhD and Gary L. Warren. The Board of Directors has determined that each of the members of the Audit Committee is independent and “financially literate” under applicable SEC rules and NYSE listing rules and is an “independent director” under applicable NYSE listing rules and a “non-employee director” as defined in Rule16b-3 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Board of Directors also has determined that Mr.Finley and Dr.McFarland are “audit committee financial experts” as defined by applicable SEC rules. The Audit Committee met eight (8)times during 2012 and did not take any action by unanimous written consent. The Audit Committee is responsible for the selection, evaluation, compensation and, when necessary, replacement of the independent registered public accounting firm. The Audit Committee also has responsibility for providing independent review and oversight of the integrity of our financial statements, the financial reporting process, our systems of internal accounting and financial controls, the performance of our internal audit function and the independent auditors, the independent auditors’ qualifications and independence, our compliance with ethics policies and legal and regulatory requirements and to prepare the Audit Committee Report and disclosure required by the Audit Committee for inclusion in this proxy statement. The independent auditors report directly to the Audit Committee. The specific responsibilities of the Audit Committee are set forth in the Committee’s charter, a copy of which is available in the “Board Committees& Charters” section under “Corporate Governance” on our website at www.newpark.com and is also available in print upon request from our Corporate Secretary. Compensation Committee As of April8, 2013, the members of the Compensation Committee were David C. Anderson (Chairman), G. Stephen Finley, James W. McFarland, PhD and Gary L. Warren. The Board of Directors has determined that each member of the Compensation Committee is an “independent director” under applicable NYSE listing rules, a “non-employee director” as defined in Rule16b-3 promulgated under the Exchange Act, and an “outside director” as defined under regulations promulgated under Section162(m) of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”). The Compensation Committee met eight (8)times during 2012 and did not take any action by unanimous written consent. 10 The Compensation Committee has responsibility for establishing, evaluating and administering our compensation arrangements, plans, policies and programs for our Chief Executive Officer and other executive officers and for administering our equity incentive plans. The Compensation Committee also has responsibility for making recommendations to the Board of Directors with respect to the adoption, approval and amendment of all broadly based, cash-based and equity-based incentive compensation plans. The Compensation Committee has the authority to retain compensation consultants to assist it in evaluating the compensation paid to our Chief Executive Officer and other executive officers. As noted in the “Compensation Discussion and Analysis” section of this proxy, for the 2012 fiscal year, the Compensation Committee retained Pearl Meyer& Partners to provide the Compensation Committee with advice and recommendations on the amount and form of executive and director compensation. Pearl Meyer did not advise management or provide any non-executive consulting services to the Company other than its work on behalf of the Compensation Committee, and it maintained no other economic relationship with the Company. The specific responsibilities of the Compensation Committee are set forth in the Committee’s charter, a copy of which is available in the “Board Committees& Charters” section under “Corporate Governance” on our website at www.newpark.com and is also available in print upon request from our Corporate Secretary. Nominating and Corporate Governance Committee As of April8, 2013, the members of the Nominating and Corporate Governance Committee were Gary L. Warren (Chairman), David C. Anderson, G. Stephen Finley and James W. McFarland, PhD. The Board of Directors has determined that each of the members of the Nominating and Corporate Governance Committee is an “independent director” under applicable NYSE listing rules and a “non-employee director” as defined in Rule16b-3 promulgated under the Exchange Act. The Nominating and Corporate Governance Committee met four (4)times during 2012 and did not take any action by unanimous written consent. The Nominating and Corporate Governance Committee assists and advises the Board of Directors with respect to the size, composition and functions of the Board of Directors, identifies potential candidates for the Board of Directors and recommends to the Board of Directors a slate of qualified nominees for election as directors at each annual meeting, oversees the annual evaluation of the Board of Directors as a whole and the committees of the Board of Directors, and develops and advises the Board of Directors with respect to corporate governance principles, policies and practices. The Nominating and Corporate Governance Committee also serves as the Qualified Legal Compliance Committee for purposes of Section307 of the Sarbanes-Oxley Act and ensures compliance with the standards of the SEC for professional conduct for attorneys appearing and practicing before the SEC in the representation of our company. The specific responsibilities of the Nominating and Corporate Governance Committee are set forth in the Committee’s charter, a copy of which is available in the “Board Committees& Charters” section under “Corporate Governance” on our website at www.newpark.com and is also available in print upon request from our Corporate Secretary. 11 Director Nominations The Nominating and Corporate Governance Committee is responsible for periodically evaluating and making recommendations to the Board of Directors with respect to the size and composition of the Board of Directors. Although we have not adopted a formal policy with regard to the consideration of diversity when evaluating candidates for election to the board, the charter of our Nominating and Corporate Governance Committee and our Corporate Governance Guidelines provide that diversity shall be one of the criteria considered for candidates. The Committee considers the term “diversity” to include a diversity of viewpoints, expertise and experience as well as gender, ethnicity and background. When analyzing director nominations and director vacancies, the Nominating and Corporate Governance Committee strives to recommend candidates for director positions who will create a Board that reflects diversity, including but not limited to background, experience, gender, ethnicity, and country of citizenship. The Nominating and Corporate Governance Committee seeks to identify prospective directors who will strengthen the Board of Directors and evaluates prospective directors, including incumbent directors, in accordance with the criteria set forth in our Corporate Governance Guidelines and other criteria as may be set by the Board of Directors or the Committee. Some of the principal criteria include whether the candidate (i)is of the highest integrity and character; (ii)has familiarity with our business and industry; (iii)has independence of thought and financial literacy; (iv)is willing and able to devote sufficient time to effectively carry out the duties and responsibilities of a director; and (v)has the objectivity, ability and desire to represent the interests of the stockholders as a whole, free from any conflict of interest. Our Corporate Governance Guidelines include a director retirement age policy. Under that policy, any person who is 75years of age or more shall not be eligible to be elected as a director, although any director reaching the age of 75 while in office may serve the remainder of his or her term until the next annual stockholders meeting. Director Qualifications Our Board members represent a desirable mix of backgrounds, skills and experiences and they all share the personal attributes of effective directors described above. The Board monitors the effectiveness of this approach through the annual self-assessment process. Below are some of the specific experiences and skills of our directors: Jerry W. Box Mr.Box brings to the Board his extensive experience in, and knowledge of, the oil and gas industry, in general, and exploration and production companies, in particular, providing valuable insight into the primary market for our products and services. His service as a director of other public companies, including his prior role as Chairman of Magnum Hunter, also provides Mr.Box with knowledge and experience important for his service on our Board of Directors in the areas of corporate governance, strategic direction and public company executive compensation. Gary L. Warren Mr.Warren’s experience as a senior executive for Weatherford International gave him an extensive background in the oil and gas services business. This experience provides our Board of Directors with insight into our customers, competitors and suppliers. With over 20years of experience as an executive in the industry in which we compete (and much of it on a global basis), he has the ability to offer guidance and direction regarding our expansion in international markets. Mr.Warren also brings to our company his knowledge in the areas of business and operations management. David C. Anderson As the former President and CEO, Executive Search for the international executive search firm Heidrick and Struggles and later as President and COO of the worldwide firm, Mr.Anderson has extensive experience with public company management as well as business strategy. Further, he gained valuable insight into executive compensation, recruitment, development and succession planning. Since joining the Board, Mr.Anderson served as Chairman of a Special Litigation Committee of our Board, providing him with experience in conducting internal investigations and risk assessment. James W. McFarland, PhD Dr.McFarland teaches and undertakes research in the areas of econometrics, energy and resource economics, international finance, statistics and strategy. His extensive work in these areas contributes to the Board of Directors a solid understanding of the energy industry, best practices in business management and expertise in financial analysis. Further, Dr.McFarland served on the Special Litigation Committee of our Board and another board on which he previously served, providing him with substantive experience in conducting internal investigations and internal controls. 12 G. Stephen Finley Mr.Finley has brought to the Board of Directors a deep understanding of both the oil and gas industry and the energy services business. Through his senior executive positions at Baker Hughes and with a major public accounting firm, Mr.Finley has extensive knowledge in the areas of accounting, auditing, and compliance, both of domestic and international businesses. Moreover, his knowledge of the energy services business provides the Board of Directors with a valuable resource in its assessment of our performance, opportunities, risks and strategy. Paul L. Howes Mr.Howes’ background includes a strong understanding of industrial and chemical manufacturing processes and practices, much of which is directly applicable to our products and services. Based on his experience in both larger and smaller companies, he offers leadership and insight into best management practices, employee development, compensation, marketing and operations. He also has previous experience with leading an executive team, in both domestic and international markets. The Nominating and Corporate Governance Committee will consider nominees recommended by stockholders who meet the eligibility requirements for submitting stockholder proposals for inclusion in the next proxy statement, including those eligibility requirements set forth in our Corporate Governance Guidelines. In order to nominate a director at the annual meeting, our bylaws require that a stockholder follow the procedures set forth in the bylaws. (Our bylaws are available under “Governance Documents” in the “Corporate Governance” section of our website at www.newpark.com.) In order to recommend a nominee for a director position, a stockholder must be entitled to vote in the election of directors and must provide notice in accordance with our bylaws. Stockholder nominations must be made pursuant to written notice delivered in accordance with the following instructions no later than ninety (90)days prior to the meeting; provided, that if the date of the meeting is not publicly announced more than one hundred (100)days prior to the meeting, such notice will be considered timely if properly delivered no later than the close of business on the tenth (10th)day following the day on which such announcement of the date of the meeting was communicated to the stockholders. The stockholder notice must set forth the following: · name and address of the stockholder who intends to make the nomination and of the person or persons to be nominated; · a representation that the stockholder is a holder of record of common stock entitled to vote at the meeting and intends to appear in person or by proxy to nominate the person or persons specified; · a description of all arrangements or understandings between the stockholder and each nominee and any other person or persons under which the nomination(s) are made by the stockholder; · for each person the stockholder proposes to nominate for election as a director, all information relating to such person that would be required to be disclosed in solicitations of proxies for the election of such nominees as directors pursuant to Schedule14A promulgated under the Exchange Act; · for each person nominated, a written consent to serve as a director, if elected;and · a statement whether such nominee, if elected, intends to deliver an irrevocable resignation in accordance with our Corporate Governance Guidelines. 13 In addition to complying with the foregoing procedures, any stockholder nominating a director must also comply with all applicable requirements of the Exchange Act and the rules and regulations thereunder. The stockholder making the recommendation also should submit information demonstrating the number of shares he or she owns. Stockholders may send recommendations for director candidates for the 2014 Annual Meeting to the Nominating and Corporate Governance Committee by U.S.mail or overnight delivery at the following address: Chair, Nominating and Corporate Governance Committee, c/oCorporate Secretary, Newpark Resources, Inc., 2700 Research Forest Drive, Suite100, The Woodlands, Texas 77381. Candidates recommended by the Nominating and Corporate Governance Committee must include a sufficient number of persons who upon election would be independent directors having the skills, experience and other characteristics necessary to provide qualified persons to fill all Board committee positions required to be filled by independent directors. In considering any candidates recommended by stockholders, the Nominating and Corporate Governance Committee will take into account the same factors as apply to all other prospective nominees. Stockholder Communication with Board Members The Board of Directors has established a process for stockholders to send communications, other than sales-related communications, to one or more of its members. These communications should be sent by letter addressed to the member or members of the Board of Directors to whom the communication is directed, care of the Corporate Secretary, Newpark Resources, Inc., 2700 Research Forest Drive, Suite100, The Woodlands, Texas 77381. These communications, other than sales-related communications, will be forwarded to the Board member or members specified. Director Attendance at Annual Meeting We have a policy encouraging the attendance of all directors at annual meetings of stockholders, and we make all appropriate arrangements for directors that choose to attend. All of our directors attended the 2012 Annual Meeting of Stockholders. EXECUTIVE OFFICERS As of April8, 2013, our executive officers, their ages and positions with us were as follows: Name Age Title Paul L. Howes 57 President and Chief Executive Officer Gregg S. Piontek 42 Vice President, Chief Financial Officer and Chief Accounting Officer Mark J. Airola 54 Senior Vice President, General Counsel, Chief Administrative Officer and Secretary Bruce C. Smith 61 Executive Vice President and President of Fluids Systems and Engineering Jeffery L. Juergens 57 Vice President and President of Mats and Integrated Services and Environmental Services Lee Ann Kendrick 42 Vice President, Human Resources A description of the business experience of Mr. Howes during the past five years can be found in the “Election of Directors” section of this proxy under the heading “Business Experience of Director Nominees”. 14 Gregg S. Piontek joined us in April 2007 as our Vice President, Controller and Chief Accounting Officer. He was appointed as our Chief Financial Officer in October 2011. Before joining us, Mr.Piontek served in various financial roles for Stewart& Stevenson Services, Inc. and Stewart& Stevenson, LLC from June 2001 through March 2007, including Divisional Controller, Assistant Corporate Controller, and as Vice President and Chief Accounting Officer. Prior to that, Mr.Piontek served in various financial roles at General Electric, CNH Global N.V. and Deloitte& Touche LLP. Mark J. Airola joined us in October 2006 as our Vice President, General Counsel and Chief Administrative Officer and was appointed as our Secretary in December 2006. He was named Senior Vice President in February 2011. Mr.Airola has practiced law for 28years, primarily with large, publicly traded companies. Most recently, from September 1995 through September 2006, Mr.Airola was employed by BJ Services Company, a provider of pressure pumping and other oilfield services to the petroleum industry, serving initially as Assistant General Counsel and subsequently, in 2003, also being named as Chief Compliance Officer (and as an executive officer). From February 1988 to September 1995, Mr.Airola held the position of Senior Litigation Counsel at Cooper Industries, Inc., a global manufacturer of electrical products and tools, and had initial responsibility for managing environmental regulatory matters and litigation and subsequently managing the company’s commercial litigation. Bruce C. Smith joined us in April 1998 as our Vice President, International. Since October 2000, he has served as President of Fluids Systems and Engineering. He also held the title of Vice President of our company beginning in 2006 and he was named as Executive Vice President of our company in March 2011. Prior to joining us, Mr.Smith was the Managing Director of the U.K. operations of M-I Swaco, a competitor of Newpark Drilling Fluids, where he was responsible for two business units, including their drilling fluids unit. Jeffery L. Juergens joined us in October 2010 as President of Mats and Integrated Services and Environmental Services. From February 2009 to March 2010, Mr.Juergens held the position of Chief Executive Officer of B&B Oilfield Services, an oilfield wellhead equipment supply company. Previously, from August 2007 to February 2009, he was at Omni Energy Services, where he held the position of General Manager for the company’s Seismic Drilling Division. From August 1997 to August 2007, Mr.Juergens served as Vice President of International Operations for SPS International, a wellbore cleanup tools and technology company, with responsibility for the development of operations in Canada and Latin America. Prior to that, Mr.Juergens held management positions with both BJ Services and Baker Hughes. Lee Ann Kendrick joined us in January 2012 as Vice President, Human Resources. From January2009 until December 2011, Ms.Kendrick held the position of Regional Human Resources Manager at Lloyd’s Register, where she was responsible for the implementation of Human Resources initiatives that supported the business and contributed to the development of strategy and business plans covering North America, South America and the Caribbean. Previously, from July 2002 until January2009, Ms.Kendrick served as Human Resources Services Director for CGG Veritas, a seismic solutions oil and gas services company, where she had responsibility for all aspects of compensation, benefits, and immigration, as well as with working with senior executives and business managers in the areas of succession planning, talent assessment and development planning. 15 OWNERSHIP OF COMMON STOCK Certain Beneficial Owners The following table sets forth information, as of the date indicated in the applicable Schedule13G with respect to each stockholder identified as beneficially owning greater than 5% of our common stock, the number of outstanding shares of our common stock and the percentage beneficially owned. Except as otherwise indicated below, each person named in the table has sole voting and investment power with respect to all shares of common stock beneficially owned by that person.Percentage ownership is based on 86,148,536 shares of common stock outstanding as of April 8, 2013. Shares of Common Stock Beneficially Owned Name and Address of Beneficial Owner Number Percent Wells Fargo & Company(1) 420 Montgomery Street San Francisco, California 94104 % Oslo Asset Management ASA, OAM(2) Fjordalleen 16 0115 Oslo Norway % Earnest Partners, LLC(3) 1180 Peachtree Street NE, Suite 2300 Atlanta, Georgia 30309 % Heartland Advisors, Inc.(4) 789 North Water Street Milwaukee, Wisconsin 53202 % Dimensional Fund Advisors, LP(5) Palisades West, Building One 6300 Bee Cave Road Austin, Texas 78746 % Goldman Sachs Asset Management, L.P.(6) 200 West Street New York, New York 10282 % BlackRock, Inc.(7) 40 East 52nd Street New York, New York 10022 % The Vanguard Group(8) 100 Vanguard Boulevard Malvern, Pennsylvania 19355 % Opus Capital Group, LLC(9) 1 West Fourth Street, Suite 2500 Cincinnati, Ohio 45202 % 16 Based solely on Amendment No.10 to a Schedule13G jointly filed by Wells Fargo& Company, Wells Capital Management Incorporated, and Wells Fargo Funds Management, LLC on March 29, 2013 with the SEC. According to the Schedule13G/A, (i)Wells Fargo& Company has sole voting power with respect to 72,741shares and sole dispositive power with respect to 72,741shares and shared voting power with respect to 10,862,772shares and shared dispositive power with respect to 10,943,624shares; (ii)Wells Capital Management Incorporated has shared voting power with respect to 2,550,753 shares and shared dispositive power with respect to 10,387,923shares; and (iii)Wells Fargo Funds Management, LLC has shared voting power with respect to 7,908,962shares and shared dispositive power with respect to 7,908,962shares. The address for each of Wells Capital Management Incorporated and Wells Fargo Funds Management, LLC is 525 Market Street, SanFrancisco, California 94105. Solely on a Schedule 13F filed with the SEC by Oslo Asset Management ASA on April 15, 2013. According to the Schedule 13F, Oslo Asset Management ASA has sole voting power and dispositive power over 8,050,000 shares Based solely on Schedule 13G filed with the SEC on February 14, 2013 by Earnest Partners, LLC.According to the Schedule 13G, Earnest Partners, LLC has sole voting power with respect to 2,069,648 shares and sole dispositive power with respect to 6,040,399 shares and shared voting power with respect to 839,734 shares. Based solely on Amendment No. 1 to Schedule13G filed jointly by Heartland Advisors, Inc. and William J. Nasgovitz with the SEC on February7, 2013. According to the Schedule13G/A, Heartland Advisors, Inc. is the beneficial owner of 5,465,250shares by virtue of its investment discretion and voting authority granted by certain clients, which may be revoked at any time. William J. Nasgovitz is deemed to beneficially own 5,465,250 shares by virtue of his control of Heartland Advisors, Inc.Heartland Advisors, Inc. and William J. Nasgovitz each has shared power to vote 5,360,750 shares and to dispose of 5,465,250shares. According to the Schedule 13G/A, the clients of Heartland Advisors, Inc., a registered investment advisor, including an investment company registered under the Investment Company Act of 1940 and other managed accounts, have the right to receive or the power to direct the receipt of dividends and proceeds from the sale of shares included on the Schedule 13G/A. The Heartland Value Fund, a series of the Heartland Group, Inc., a registered investment company, owns 4,600,000 shares disclosed in the Schedule 13G/A. Any remaining shares disclosed are owned by various other accounts managed by Heartland Advisors, Inc. on a discretionary basis. To the best of Heartland Advisors’ knowledge, none of the other accounts owns more than 5% of the outstanding stock. Based solely on Amendment No.4 to Schedule13G filed with the SEC on February11, 2013, Dimensional FundAdvisors LP has sole voting power over 5,078,620shares and sole dispositive power over 5,211,013shares. According to the Schedule13G/A, Dimensional FundAdvisors LP is an investment advisor registered under Section203 of the Investment Advisors Act of 1940 and furnishes investment advice to four investment companies registered under the Investment Company Act of 1940, and serves as investment manager to certain other commingled group trusts and separate accounts (collectively, the “Funds”). In certain cases, subsidiaries of Dimensional Fund Advisors LP may act as an adviser or sub-adviser to certain Funds. In its role as investment advisor, sub-advisor and/ or manager, Dimensional FundAdvisors LP or its subsidiaries possess investment and/or voting power over the securities and may be deemed to be the beneficial owner of the shares. However, all securities reported in the Schedule are owned by the Funds, therefore, Dimensional FundAdvisors LP disclaims beneficial ownership of the securities. Based solely on a Schedule 13G filed with the SEC on February 14, 2013 by Goldman Sachs Asset Management, L.P.According to the Schedule 13G, Goldman Sachs Asset Management, L.P. has shared voting power with respect to 4,863,815 shares and shared dispositive power with respect to 5,219,165 shares.In accordance with the SEC Release No. 34-39538 (January 12, 1998) (the “Release”), this filing reflects the securities beneficially owned by certain operating units (collectively, the “Goldman Sachs Reporting Units”) of The Goldman Sachs Group, Inc. and its subsidiaries and affiliates (collectively, “GSG”).This filing does not reflect securities, if any, beneficially owned by any operating units of GSG whose ownership of securities is disaggregated from that of the Goldman Sachs Reporting Units in accordance with the Release.The Goldman Sachs Reporting Units disclaim beneficial ownership of the securities beneficially owned by (i) any client accounts with respect to which the Goldman Sachs Reports Units or their employees have voting or investment authority or both and (ii) certain investment entities of which the Goldman Sachs Reporting Units act as the general partner, managing general partner or other manager, to the extent interests in such entities are held by persons other than the Goldman Sachs Reporting Units. Based solely on Amendment No.3 to Schedule13G filed with the SEC on February11, 2013 by BlackRock, Inc. According to the Schedule13G/A, BlackRock, Inc. has sole voting and dispositive power with respect to 4,943,767shares. Based solely on Schedule 13G filed with the SEC on February 12, 2013 by The Vanguard Group.According to the Schedule 13G, The Vanguard Group has sole voting power with respect to 143,911 shares and sole dispositive power with respect to 4,657,949 shares and shared dispositive power with respect to 140,011 shares.Vanguard Fiduciary Trust Company, a wholly-owned subsidiary of The Vanguard Group, Inc, is the beneficial owner of 140,011 shares or .16% of the Common Stock outstanding of the Company as a result of its serving as investment manager of collective trust accounts.Vanguard Investments Australia, Ltd., a wholly-owned subsidiary of The Vanguard Group, Inc., is the beneficial owner of 3,900 shares or .00% of the Common Stock outstanding of the Company as a result of its serving as investment manager of Australian investment offerings. Based solely on a Schedule 13G filed with the SEC on March 12, 2013 by Opus Capital Group, LLC.According to the Schedule 13G, Opus Capital Group, LLC has sole voting power over 2,485,276 shares and sole dispositive power over 4,323,000 shares 17 Ownership of Directors and Executive Officers The following table sets forth information with respect to the beneficial ownership of our outstanding common stock as of April8, 2013, by (i)each current director and each nominee for director, (ii)each named executive officer identified in the Summary Compensation Table below, and (iii)all current directors and executive officers as a group. Except as otherwise indicated below, each person named in the table has sole voting and investment power with respect to all shares of common stock beneficially owned by that person, except to the extent that authority is shared by spouses under applicable law. None of the shares reported below are pledged as security. Shares Beneficially Owned Name Number Percent (1) Paul L. Howes 1.04% Mark J. Airola * Bruce C. Smith * Jeffery L. Juergens * Gregg S. Piontek * James W. McFarland, PhD * Jerry W. Box * Gary L. Warren * David C. Anderson * G. Stephen Finley * All current directors and executive officers as a group (11 persons) 3.51% * Indicates ownership of less than 1%. The percentage ownership is based on 86,148,536 shares of common stock outstanding as of April 8, 2013. For purposes of this table, a person or group of persons is deemed to have “beneficial ownership” of any shares that such person or group of persons has the right to acquire within 60 days of April 8, 2013 (or June 7, 2013). Includes (i) 506,409 shares issuable upon exercise of options and (ii) as of April 26, 2013, 179,472 shares which remain subject to restricted stock awards. Includes (i) 250,212 shares issuable upon the exercise of options and (ii) as of April 26, 2013, 143,577 shares which remain subject to restricted stock awards. Includes (i) 277,879 shares issuable upon the exercise of options and (ii) as of April 26, 2013, 170,482 shares which remain subject to restricted stock awards. Includes (i) 10,739 shares issuable upon the exercise of options and (ii) as of April 26, 2013, 186,773 shares which remain subject to restricted stock awards. Includes (i) 94,559 shares issuable upon the exercise of options and (ii) as of April 26, 2013, 87,241 shares which remain subject to restricted stock awards. Includes (i) 20,000 shares issuable upon the exercise of options and (ii) as of April 26, 2013, 23,423 shares which remain subject to restricted stock awards. Includes (i) 26,700 shares issuable upon the exercise of options and (ii) as of April 26, 2013, 23,423 shares which remain subject to restricted stock awards. Includes (i) 20,000 shares issuable upon the exercise of options and (ii) as of April 26, 2013, 23,423 shares which remain subject to restricted stock awards. Includes (i) 10,000 shares issuable upon the exercise of options and (ii) as of April 26, 2013, 23,423 shares which remain subject to restricted stock awards. Includes 23,423 shares which, as of April 26, 2013, remain subject to restricted stock awards. Includes (i) 1,216,498 shares issuable upon the exercise of options and (ii) as of April 26, 2013, 936,338 shares which remain subject to restricted stock awards. COMPENSATION DISCUSSION AND ANALYSIS Introduction This Compensation Discussion and Analysis describes the compensation provided to our named executive officers and other members of senior management, including the principles and processes used in determining their compensation. 18 This Compensation Discussion and Analysis addresses the following topics: First, it includes an Executive Summary of our compensation practices and factors relating to our 2012 compensation; Second, it discusses our executive compensation philosophy and how that philosophy is reflected in the key components of our executive compensation program, including an analysis of “realized pay” compared to the compensation reflected in the Summary Compensation Table; Third, it reviews the results of the “Say on Pay” vote from the 2012 Annual Meeting and discusses how the Compensation Committee responded to the vote of (and other feedback from) our stockholders; Fourth, it discusses how we implement our executive compensation programs and the roles of our Compensation Committee, members of management, and the Compensation Committee’s independent consultants in establishing executive compensation; Fifth, it discusses the key elements of our executive compensation program and how our compensation was determined for 2012 for our Chief Executive Officer and our other named executive officers;and Finally, it discusses the employment agreements with our executive officers and other significant policies and matters related to executive compensation. Executive Summary Our performance for 2012.Our financial performance in 2012 was strong and we made significant progress in implementing our strategic plan.We believe our executive officers were instrumental in helping us achieve those results. Key highlights for 2012 include: · We continued to grow our company.Revenues for 2012 were $1.038 billion, an increase of more than 8% over 2011.This growth was achieved despite a 12% reduction in monthly average rig counts from December 2011 to December 2012 in North America, our largest market. · We achieved company record safety levels.Our Total Recordable Incident Rate (TRIR) for 2012 was 0.83, representing the lowest composite rate in our history and significantly lower than the industry average. · We have established our Mats business as a sustainable contributor to our company.Revenues for the Mats business increased 11% and operating income improved 3%, over what were record levels in 2011. · We executed a timely acquisition at year end in our core drilling fluids business.On December 31, 2012, we closed the acquisition of Alliance Drilling Fluids, increasing our presence in the important markets of West Texas and South Texas. · We continued to invest in the future.In our Fluids Systems and Engineering segment, we continue to expand the use of the award winning water-based drilling fluid, EVOLUTION®, with revenues from this system increasing to $110 million in 2012 from $67 million in 2011.We also announced that we are investing over $30 million in a new technology center, scheduled to be completed in 2013.In our Mats business, we developed a new, integrated spill containment system, designed to provide our customers with a system that maximizes environmental protection and minimizes their costs. Our efforts to improve governance and risk management.In the last several years we have undertaken a number of changes in an effort to improve compensation governance, including: · Increased stock ownership guidelines for officers and directors. 19 − For our CEO, to five times his base salary − For our Directors, to five times their annual cash retainers · Following an assessment, determined that the compensation consultant used by the Compensation Committee (Pearl Meyer& Partners) was “independent” in accordance with recently adopted SEC regulations and NYSE listing requirements. · Undertook an annual review and assessment of compensation-related risks. In the past year, the results from this assessment noted that we have: − An effective balance between cash and equity compensation − An appropriate balance between short-term and long-term compensation − Incentive structures that encourage achievement, but mitigate risk by requiring deferral of a portion of annual incentives above certain levels of performance Compensation-related Highlights for 2012. Following are some of the key compensation-related decisions for 2012, all of which are discussed in greater detail in the remainder of the Compensation Discussion and Analysis: · We held our annual advisory vote on our executive compensation program (“Say on Pay”) and received 64% support from stockholders. We discuss the responses to results from the stockholder vote in the section below entitled “Consideration of Advisory Say on Pay Voting Results.” · Named executive officer (“NEO”) base salaries were increased by an average of 5%, keeping their compensation at or near the market medians (i.e., within the market 50th percentile range) for their positions. · The Compensation Committee, for 2012 performance, approved bonuses for our NEOs under our annual incentive plan that varied from 48% to 121% of target.These achievement levels reflect that the Fluids Systems and Engineering segment failed to meet the targeted goals for the year, while the results in the Mats business exceeded the targets.The bonuses earned by our NEOs for 2012 are consistent with our pay for performance philosophy. · Our Compensation Committee approved equity awards at each NEO’s target award level, with 50% of the total value provided in the form of time-based stock options and 50% in the form of time-based restricted stock.For 2012, the Compensation Committee concluded that this mix provides an appropriate balance of market competitiveness, long-term performance incentive, and alignment of long-term compensation for the NEOs with the interests of our stockholders.See the “Consideration of Advisory Say on Pay Voting Results” section below for a discussion regarding the proposed changes for 2013 in equity awards for our NEOs. · Our NEOs achieved total direct compensation (defined as salary plus actual annual incentive earned plus grant date long-term incentive value) at 82% of target opportunity (exclusive of the supplemental equity grant to Mr. Juergens described below). Executive Compensation Philosophy and Objectives We design the executive compensation program to attract, motivate and retain the executive talent that we need in order to implement our business strategy and to improve our long-term profitability and stockholder value. To this end, our executive compensation program is characterized by the following principal objectives: · Competitiveness: providing compensation programs and pay opportunities that are competitive with market practice; 20 · Pay-for-performance: tying a majority of pay opportunities to achievement of short-term and long-term performance criteria; · Stockholder alignment: structuring pay programs to more closely align executive rewards with stockholder interests; and · Compensation governance and risk assessment: consistently review (and address, as appropriate) potential areas for compensation-related risk and provide for appropriate governance mechanisms and controls. Competitiveness.The Compensation Committee believes that the total compensation of our NEOs should be competitive with the market in order to enhance our ability to attract and retain the right caliber of executive talent.The Compensation Committee considers the oilfield services industry to be the market in which we compete for executive talent and we use a combination of peer group and oilfield services data in order to assess the competitiveness of our compensation programs within that market. The Compensation Committee generally targets NEO compensation at the market median in the oilfield services market, with opportunities to earn above or below the market median in return for performance. However, target levels of individual pay are not based on a strict adherence to the market median but may vary from median levels based on a variety of considerations, including internal equity, individual performance, time in position, and availability of comparable market data. Some of the challenges that we face in recruiting and retaining talented executive and senior managers, when compared with other companies in the oilfield services industry (including our peers and competitors), include: · The increase in activity levels in the oil and gas industry, and particularly in the United States as the result of the development of shale areas, has significantly increased competition for talented and experienced executives in this industry.The competition for talent is not limited to our direct peers or competitors, but spans the entire upstream and midstream oil and gas marketplace and includes companies both smaller and significantly larger than us. · Our success in the last three years has made our executives targets for energy-related companies (oilfield services and otherwise) looking to fill open positions.Our executives regularly receive inquiries regarding their interest in jobs at other firms (in oilfield services and adjacent business).These inquiries are similar to the approach that resulted in our former CFO leaving our company in 2011.A supplemental award of 69,547 of time restricted shares was made to Mr. Juergens in December 2012, in part, to reward his outstanding performance in leading the Mats and Integrated Services business over the prior two years, but also to provide Mr. Juergens with an incentive to remain at our company.Attracting and then retaining high performing individuals is critical to our success, and under the ongoing market conditions, we need to be creative in our approach to salaries, incentive targets and retention tools, which sometimes means compensating our executives at a level in excess of the market median. · We are more vulnerable to slow-downs in North American drilling activity levels than our larger competitors.While each of our larger competitors has significant exposure to the North American market, they also have a greater percentage of their revenues originating from international markets and offer a wider scope of products and services, some of which are not as dependent on drilling rig activity as either our Fluids Systems and Engineering segment or our Mats and Integrated Services business.While we have increased the percentage of our revenue originating outside of North America to 24%, we remain at a disadvantage when compared to our competition.Again, this circumstance requires that we be creative in the compensation plans we adopt to recruit and retain key personnel. 21 The charts below provide a summary of how 2012 target and actual total direct compensation (“TDC”) for our NEOs compared to the market data presented to the Compensation Committee. Competitiveness of 2otal Direct Compensation Target TDC Actual TDC Target total direct compensation includes Actual total direct compensation includes ●
